Citation Nr: 1140939	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  03-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability with a history of left tibial fracture.

2.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to December 1980.

This case comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision.  The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at a Department of Veterans Affairs (VA) regional office (RO) in May 2006.  A transcript of this hearing is attached.  This matter was previously before the Board and was remanded in April 2007 and October 2009.

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Current Examination Needed

In an August 2010 statement that was submitted before the appeal was returned to the Board following the last remand, the Veteran's representative requested a new VA examination for the Veteran.  The representative noted that the most recent VA examination of record is from September 2008, which was within 30 days of the Veteran's August 2008 reconstructive osteotomy of the left tibia with open reduction and internal fixation.  The representative contends that this examination is insufficient for rating purposes because the Veteran had not yet fully healed from the surgery and could not bear weight on his left leg at the time of the examination.  As a consequence, it is argued that the examination report does not contain the medical information that is necessary in order to be able to assess the actual post-surgery level of instability and pain in the Veteran's left knee for rating purposes.  The Veteran's VA treatment records do confirm that he was unable to bear weight on his left leg for several months after the August 2008 surgery.  The Board agrees that an additional examination is required in order to obtain more current medical information concerning the state of the Veteran's service-connected knee conditions.  Accordingly, this case is remanded for purposes of scheduling a new VA examination in order to ascertain the current level of severity of the Veteran's left knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

VA Treatment Records

Additionally, the record only contains VA treatment records dated through April 2010, even though it appears that the Veteran has continued to receive treatment since that date.  On remand, the AOJ should obtain and associate with the claims file any relevant VA treatment records from April 2010 to present.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should obtain and associate with the claims file all VA treatment records that relate to treatment received for the Veteran's knee from April 2010 to the present from the Shreveport VA Medical Center, or from any other VA medical facility where the Veteran has been receiving treatment.

2.  The AOJ should arrange for the Veteran to undergo a VA orthopedic examination to assess the current level of severity of his service-connected left knee disability.  The claims file must be made available to the examiner for review.

3.  Following the completion of the above, and any other development the AOJ deems necessary, the matters on appeal should be readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


